Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 18, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145142 & (51)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 145142
                                                                    COA: 302335
                                                                    Oakland CC: 2008-221029-FH
  BRIAN JAMES VEILLEUX,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 29, 2012
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1). At
  oral argument, the parties shall address: (1) whether sentences imposed after a finding of
  criminal contempt must be served consecutively under MCL 768.7a; and (2) whether a
  court may hold a person in contempt multiple times for each contemptuous act in a
  continuous course of conduct. The parties may file supplemental briefs within 42 days of
  the date of this order, but they should not submit mere restatements of their application
  papers.

        The motion to stay the execution of the defendant’s contempt sentences pending
  appeal is GRANTED. We further ORDER the Oakland Circuit Court to determine
  whether any recording of the defendant’s contemptuous behavior exists, and if so, to
  provide a copy of that record to this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 18, 2012                       _________________________________________
         p0717                                                                 Clerk